Case 7:20-mj-O0667 Document 1 Filed on 03/10/20 in TXSD Page 1 of 3

            

 

United States District Court
SOUneIT District OT Texas

 

AO 91 (Rev. 11/11) Criminal Complaint Dis
UNITED STATES DISTRICT COURT HEP
for the MAR | 0 2020
Southern District of Texas David J. Bradley, Clerk

  
 

United States of America
Vv.

Amparo Mendo REYES
DOB: -1979

Case No. M,-20-OUle)- V\

 

Defendant(s)
‘CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of July 23, 2019 | in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 841 (a) (1) Knowingly and intenionally possess with intent to distribute 22.31 kilograms
of methamphetamine and 4.27 kilograms of heroin, schedule II controlled
substances

This criminal complaint is based on these facts:

See Attachment

C_ Complainant's signature
po é PRK Jose Rodriguez, DEA Task Force Officer
fe Q / 7O / SO 2O Printed name and title :

Sworn to before me and signed in my presence.

Date: S. jh ° /; Zo0ZO

M Continued on the attached sheet.

 

Baa

Judge's signature
J.A&cot Hacker, U.S. Magistrate Judge

City and state:
. Printed name and title
Case 7:20-mj-O0667 Document 1 Filed on 03/10/20 in TXSD_ Page 2 of 3
ATTACHMENT

On July 23, 2019, at approximately 5:30 P.M., DEA D-82 special Agents (SAs} and Texas DPS CID Rio
Grande City SAs established surveillance in the area of Cesar Alexis HERRERA-Flores's residence, 541 N. 6
1/2 St., Alamo, Texas. While there, DEA D-82 SAs and Texas DPS CID SAs observed HERRERA-Flores's red
Volkswagen Jetta, Texas registration KCF3156 (registered to Jorge Torres, 1102 Colorado St., Alamo,
Texas 78516), depart the residence and travel to Walmart, located at 3000 S. Jackson Rd., Pharr, Texas
78577. Agents observed HERRERA-Flores exit the red Jetta and enter the Walmart.

At approximately 6:34 P.M., Agents observed HERRERA-Flores exit the Walmart and return to the red
Jetta. HERRERA then departed the Walmart and traveled to the area of S. Austin Dr. and Hi Line Rd., in
Pharr, Texas. Agents observed HERRERA-Flores meet with a tractor/trailer, Tamaulipas, Mexico
registration 275EZ6/Maine registration 241578C (registered to Rapid Leasing Trucking LLC, 94
Waldoboro Rd., Jefferson, Maine 04348/P.0. Box 4230, McAllen, Texas 78502). HERRERA-Flores
received two (2) large items from the driver of the tractor/trailer, which he (HERRERA-Flores) placed in
the trunk of the red Jetta, and then departed in the red Jetta. HERRERA-Flores then traveled to the Biue
Wave Carwash, located at 1115 S. Jackson Rd., McAllen, Texas.

At approximately 10:18 P.M., Agents observed HERRERA-Flores open the back door of a silver Dodge
Avenger, Texas registration KCF4783 (registered to Ricardo Garcia Cordova, 1600 Booker T Ave., Apt. 3,
McAllen, Texas 78501), and another unknown Hispanic male near the rear of the red Jetta. Agents
observed both HERRERA-Flores and the unknown Hispanic male return to the residence, and then
HERRERA-Flores returned to the silver Avenger and departed.

Agents observed HERRERA-Flores drive to the apartment complex, located at 811 Los Tesoros Dr., Pharr,
Texas, and meet with a Hispanic male near the entrance of Apartment 1. Agents observed both
HERRERA-Flores and the Hispanic male move two speaker boxes from the silver Avenger into the
apartment. HERRERA-Flores then departed the apartments and returned to his residence. Agents
maintained surveillance overnight on apartment 1.

On July 24, 2019, at approximately 1:29 A.M., Agents saw a black Chevrolet Tahoe, Texas registration
LRB3811 (registered to Amparo Mendo REYES, 714 W. Clark Ave., Pharr, Texas 78577), arrived at the
apartment, and a Hispanic female, later identified as Amparo REYES, exited and was let into apartment
1.

At approximately 12:00 P.M., REYES departed her residence in the black Tahoe, and traveled to the
Wells Fargo, located at 800 N. Jackson Rd., Pharr, Texas. Agents observed a red Chevrolet Silverado,
Texas registration CCG2681 (registered to Juan Carlos OLVERA-Avila, 1111 W. View Rd., San Juan, Texas
78589) arrive and park next to REYES. Agents observed the driver, OLVERA-Avila, speak with REYES from
the driver seat of the red Silverado, and then exit the red Silverado and inspect something under the
hood of the black Tahoe. After working under the hood of the black Tahoe, OLVERA-Avila returned to his
vehicle, and departed. Agents observed REYES depart in the Black Tahoe and travel to the Dollar
General, located at 2801 N. Sugar Rd., Pharr, Texas. REYES exited the black Tahoe and entered the store.
Approximately 20 minutes later, REYES exited the store with two (2) grocery bags. REYES then entered
the black Tahoe, and returned to her residence.

At approximately 1:07 P.M., Agents observed REYES exit her residence with a speaker box, and place the
speaker box in the cargo area of the black Tahoe. Agents then observed REYES return to her residence,
and exit with another speaker box, which she placed in the cargo area of the black Tahoe. REYES then
Case 7:20-mj-O0667 Document 1 Filed on 03/10/20 in TXSD Page 3 of 3
ATTACHMENT

departed the residence and traveled to the Stripes Gas Station, located at 2710 N. Cage Blvd., Pharr,
Texas. After fueling the black Tahoe, REYES then departed the Stripes Gas Station.

Agents followed REYES to the USBP checkpoint in Falfurrias, Texas. Upon arrival at the checkpoint, USBP
Agents directed a K9 to conduct a free air sniff of the black Tahoe, to which the K9 alerted to the
possible presence of narcotics. USBP Agents directed REYES to the secondary inspection area. Upon
arrival at the secondary inspection area, REYES exited the vehicle, and BP agents discovered the two
speaker boxes previously observed in the cargo area of the black Tahoe. A further inspection of the
speaker boxes by USBP Agents revealed bundles containing a powdery substance weighing
approximately 4.27 kilograms that tested positive for heroin, and clear plastic bundles containing a
crystalline substance weighing approximately 22.31 kilograms that tested positive for
methamphetamine. REYES was detained at that time.
